Citation Nr: 1527974	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  12-21 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder (MDD)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2005 to July 2009.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

Although the Veteran's December 2009 claim specifically noted only service connection for PTSD, other psychiatric disorders have been raised by the record.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  In consideration of this holding and the other diagnosis of record, to include MDD, the Board has recharacterized the claim as reflected on the title page.  The Board notes that the Veteran has already been granted service connection for generalized anxiety disorder.  See June 2012 rating decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his August 2012 substantive appeal (VA Form 9), the Veteran indicated that he desired to testify at a videoconference hearing.  The Veteran was scheduled for a hearing on June 18, 2015.  On June 2, 2015, the Veteran contacted the RO to reschedule the hearing due to medical reasons.  He specifically requested that the hearing be rescheduled after October 2015.  In light of the Veteran's request, and because the RO schedules video conference hearings, a remand of this matter is warranted.


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing at the Waco, Texas Regional Office after October 2015.  The Veteran and his representative should be notified of the date and time of the hearing.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




